DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The assertion of concepts being well-known in the art previously taken as Official Notice are
hereby taken to be admitted prior art since applicant failed to adequately traverse the examiner's assertion of Official Notice.
	
Applicant’s arguments with respect to claims 2-19 have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-10, 12-16. 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagatsuka et al. U.S. Patent No. 8,223,104 (hereinafter Nagatsuka) in view of Baraban et al. U.S. Patent No. 7,065,658 (hereinafter Baraban) and further in view of Suzawa et al. U.S. Patent Application Publication No. 2010/0099216 (hereinafter Suzawa).
Regarding claims 2, 3, and 6, Nagatsuka discloses an electronic device (Figure 21H) comprising a display comprising a liquid crystal display device (2444) comprising a first transistor (column 6, lines 10-16); a first antenna (2444); a second antenna capable of receiving data (2449); a memory comprising a second transistor comprising silicon layer (inherent in mobile phones); wherein a the first transistor comprises an oxide semiconductor layer comprising In, Ga, and Zn (column 6, lines 10-16), but fails to explicitly disclose first and second transistors comprising island-shaped semiconductor layers; a rechargeable battery being capable of charge by contactless charge wherein a first antenna is capable of receiving electric power by contactless charge.
Baraban discloses an electronic device comprising a rechargeable battery being capable of charge by contactless charge wherein a first antenna (i.e., coil) is capable of receiving electric power by contactless charge (column 2, lines 34-47).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the rechargeable battery of Baraban into the device of Nagatsuka since doing so would provide a charging system capable of withstanding adverse climate conditions by minimizing exposure of internal components to adverse climate conditions.
Suzawa discloses a well-known transistor structure used for display panels comprising semiconductor layers having an island shape (paragraph [0029] and [0091]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the transistor structure of Suzawa in the display panel disclosed by Nagatsuka as modified by Baraban since such transistors were efficiently manufactured at the time and their use would have yielded predictable results.
Regarding claim 4, Nagatsuka as modified by Baraban disclose an electronic device comprising all the limitations of claim 2 as discussed above, but fails to explicitly disclose a memory further comprising a third transistor, and wherein a channel formation region of the third transistor comprises an oxide semiconductor.
In view of AAPA, solid state memory devices having a plurality of oxide semiconductors were well-known in the art at the time of invention.  It would have been obvious to one having ordinary skill in the art at the time of invention to implement a memory device having a plurality of oxide semiconductors since doing so would yield predictable results.
Regarding claim 7, Nagatsuka as modified by Baraban discloses electronic device comprising an electronic book (column 16, line 53-58 of Nagatsuka), but fails to explicitly disclose the display comprising an electrophoretic display.  At the time of invention, electrophoretic (i.e., e-ink) displays were well-known to be used in electronic books.  It would have been obvious to one having ordinary skill in the art at the time of invention to substitute well known options (LCD for e-ink) since doing so would yield predictable results.
Claims 8-10, 12-16, 18, and 19 have limitations similar to those treated in the above rejections, and are met by the references as discussed above.  Claims 8 and 14 however also recites the following limitations:
Regarding claim 8, Baraban discloses a first antenna capable (i.e., coil) of induction charging (column 2, lines 34-47).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the induction charging system of Baraban into the device of Nagatsuka since doing so would provide a charging system capable of withstanding adverse climate conditions by minimizing exposure of internal components to adverse climate conditions.
Regarding claim 14, while Nagatsuka and Baraban fail to explicitly disclose a first antenna electrically connected to a rectifier circuit.  It would have been obvious to one having ordinary skill in the art to incorporate a rectifier electrically connected to the first antenna since doing so would allow conversion of the alternating current into direct current for charging of the rechargeable battery.  Such a modification would have been within the technical grasp of one with ordinary skill in the art at the time of invention and doing so would have yielded predictable results.
Claims 5, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagatsuka as modified by Baraban and Suzawa and further in view of Sampsell et al. U.S. Patent No. 7,535,466 (hereinafter Sampsell).
Regarding claim 5, Nagatsuka as modified by Baraban and Suzawa discloses an electronic device comprising the structure recited in claim 2 as discussed above, comprising a driver circuity and a display controller electrically connected to the display (column 8, line 62 through column 9, line 21 and column 9, line 58 through column 10, line 4), but fails to explicitly disclose operation of the driver circuit and the display controller is stopped during a holding period after writing an image signal to the display.
Sampsell discloses a display device comprising a hold state that allows image frames to be skipped thereby reducing the need to refresh pixels (column 19, lines 3-34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a hold state as taught by Sampsell into the electronic device of Nagatsuka as modified by Baraban and Suzawa since doing so would effect power and overhead savings of approximately one half.
Claim 11 and 17 have limitations similar to those treated in the above rejections, and are met by the references as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	May 27, 2022